IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kevin D. Rocktaschel,                       :
                 Petitioner                 :
                                            :
       v.                                   : No. 586 M.D. 2017
                                            : Submitted: March 18, 2022
The Pennsylvania State Police               :
of the Commonwealth of                      :
Pennsylvania,                               :
                  Respondent                :

BEFORE:       HONORABLE RENÉE COHN JUBELIRER, President Judge
              HONORABLE ELLEN CEISLER, Judge
              HONORABLE STACY WALLACE, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE CEISLER                                                      FILED: May 27, 2022

       The Pennsylvania State Police of the Commonwealth of Pennsylvania (PSP) has
filed an Application for Summary Relief in this Court’s original jurisdiction, asking
this Court to enter judgment in its favor and dismiss the Amended Petition for Review
filed by Kevin D. Rocktaschel. Because Mr. Rocktaschel no longer disputes the
duration of his registration obligation under the Sexual Offender Registration and
Notification Act (SORNA II),1 and we conclude that PSP’s right to relief is clear on
the remainder of its claims, we grant PSP’s Application for Summary Relief and
dismiss Mr. Rocktaschel’s Amended Petition for Review.
                                          Background
       In 2004, Mr. Rocktaschel pled guilty to sexual misconduct in the State of New
York and was sentenced to six years of probation. Rocktaschel v. Pa. State Police (Pa.

       1
         Act of February 21, 2018, P.L. 27, as amended by the Act of June 12, 2018, P.L. 140, 42 Pa.
C.S. §§ 9799.10-9799.75.
Cmwlth., No. 586 M.D. 2017, filed Dec. 11, 2020), slip op. at 1 (unreported
memorandum). At that time, under New York’s sex offender registration law, Mr.
Rocktaschel was subject to a 10-year registration requirement; however, the New York
legislature increased that requirement to 20 years in 2006. Id. at 2. The amended
legislation provided for retroactive application to sex offenders who were subject to
registration requirements immediately before the amendment’s enactment. Id.
      In 2011, Mr. Rocktaschel moved to Pennsylvania and began registering with
PSP as a sex offender under the former Megan’s Law III.2 Id. at 2-3. Megan’s Law III
was subsequently replaced by SORNA II.                Id. at 3.   SORNA II required Mr.
Rocktaschel to register for 15 years “unless a longer requirement applie[d] in New
York.’ Id. (citing SORNA II).
      On July 30, 2018, following SORNA II’s enactment, Mr. Rocktaschel filed an
Amended Petition for Review in this Court’s original jurisdiction, seeking to have his
name removed from the Megan’s Law registry.
      On May 26, 2020, Mr. Rocktaschel filed an Application for Summary Relief,
challenging the duration of his registration obligation in Pennsylvania and the
constitutionality of SORNA II as applied to him.
      On December 11, 2020, this Court issued a Memorandum and Order denying
Mr. Rocktaschel’s Application for Summary Relief. With regard to the duration of his
registration obligation, we concluded:

      [A]lthough the 10-year registration requirement was in effect in New York
      when [Mr.] Rocktaschel began registering in 2005, the amended 20-year
      registration period applied to [Mr.] Rocktaschel beginning in 2006.
      Because New York requires registration for 20 years, which exceeds the
      15-year requirement in Pennsylvania, the 20-year requirement has applied


      2
          Formerly 42 Pa. C.S. §§ 9791-9799.75.


                                                  2
      to [Mr.] Rocktaschel since its 2006 effective date, both in New York and
      upon his relocation to Pennsylvania.

            [Mr.] Rocktaschel began registering as a sex offender in April 2005.
      Therefore, his registration requirement will not end until April 2025.

Rocktaschel, slip op. at 7 (internal citations omitted) (emphasis added). As to Mr.
Rocktaschel’s constitutional claims, we concluded that, pursuant to the Pennsylvania
Supreme Court’s ruling in Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020),
SORNA II’s internet dissemination requirement is neither punitive nor an ex post facto
law as applied to Mr. Rocktaschel. Rocktaschel, slip op. at 9. Finally, we determined
that Mr. Rocktaschel had waived his claim that SORNA II’s internet dissemination
requirement reflects an improper irrebuttable presumption of dangerousness on the part
of sex offenders. Id. at 7 n.9.
      One year later, on November 4, 2021, PSP filed the instant Application for
Summary Relief, asserting that it is entitled to judgment as a matter of law and seeking
dismissal of Mr. Rocktaschel’s Amended Petition for Review. PSP asserts that the
Amended Petition for Review should be dismissed because: (1) Mr. Rocktaschel is
required to register as a sex offender in Pennsylvania until April 2025; (2) applying
SORNA II retroactively to Mr. Rocktaschel is not an ex post facto violation; (3)
requiring Mr. Rocktaschel to register as a sex offender for 20 years does not violate his
plea agreement, and PSP cannot be held liable for a violation of his plea agreement;
and (4) Mr. Rocktaschel has neither requested a hearing nor presented any evidence to
support his claims that SORNA II violates his due process rights or his right to
reputation. PSP Appl. for Summ. Relief ¶¶ 6-14.




                                           3
       On December 16, 2021, Mr. Rocktaschel filed a Reply, in which he “agree[s]”
with most of the averments in PSP’s Application for Summary Relief3 and asks this
Court “to maintain its consistency with its [December 11, 2020] Memorandum and
Order” and adopt its prior ruling that he “is awarded credit for his New York[]
registration.” Rocktaschel Reply to Appl. for Summ. Relief at 1-2 (unpaginated)
(capitalization omitted). In response to PSP’s averments regarding his due process and
reputation claims, Mr. Rocktaschel asserts that he did not seek to present evidence on
those claims once he received this Court’s December 11, 2020 Memorandum and
Order. Id. at 2. Mr. Rocktaschel further states that “no [responsive] brief [will] be
submitted[,] as the issue of the length of [his] registration is hereby agreed and settled.”
Id. (emphasis added).
                                             Analysis
       This Court may grant an application for summary relief if the moving party’s
right to judgment is clear and no material issues of fact are in dispute. See Pa.R.A.P.
1532(b); Eleven Eleven Pa., LLC v. State Bd. of Cosmetology, 169 A.3d 141, 145 (Pa.
Cmwlth. 2017). In ruling on an application for summary relief, this Court must “‘view
the evidence of record in the light most favorable to the non-moving party and enter
judgment only if there is no genuine issue as to any material facts and the right to
judgment is clear as a matter of law.’” Eleven Eleven, 169 A.3d at 145 (citation
omitted).




       3
          The only averment with which Mr. Rocktaschel “disagree[s]” is PSP’s averment that PSP
was “‘not a party to [Mr. Rocktaschel’s] plea agreement,’ and thus cannot be liable for any supposed
breach of contract involving the . . . plea agreement, which occurred in another state.” PSP Appl. for
Summ. Relief ¶ 10; Rocktaschel Reply to Appl. for Summ. Relief at 2 (unpaginated) (capitalization
omitted).


                                                  4
                1. Length of Registration and Ex Post Facto Violation
       PSP first asserts that the duration of Mr. Rocktaschel’s registration obligation
has already been determined by this Court and that applying SORNA II retroactively
to Mr. Rocktaschel is not an ex post facto violation. In our December 11, 2020
Memorandum and Order, we concluded that Mr. Rocktaschel is required to register as
a sex offender in Pennsylvania until April 2025 and that applying SORNA II
retroactively to Mr. Rocktaschel is not an ex post facto violation pursuant to the
Supreme Court’s decision in Lacombe. Rocktaschel, slip op. at 7, 9. In his Reply to
the Application for Summary Relief, Mr. Rocktaschel does not dispute PSP’s
averments, and further asks this Court to adopt its December 11, 2020 Memorandum
and Order. See Rocktaschel Reply to Appl. for Summ. Relief at 2. Therefore, because
PSP’s right to judgment is clear and no material issues of fact are in dispute, we
conclude that PSP is entitled to summary relief on these claims.
                              2. Violation of Plea Agreement
       Next, PSP asserts that it cannot be held liable for any purported violation of Mr.
Rocktaschel’s New York plea agreement with regard to his registration obligation
because PSP was not a party to the agreement. While Mr. Rocktaschel “disagree[s]”
with this specific averment, Rocktaschel Reply to Appl. for Summ. Relief at 2, he
ultimately concedes that, as a result of our Court’s December 11, 2020 Memorandum
and Order, “the issue of the length of [his] registration is hereby agreed and settled.”
Id. (emphasis added).4 Therefore, because Mr. Rocktaschel is no longer disputing the




       4
           As PSP correctly points out, Mr. Rocktaschel has not established that his period of
registration was a term of his plea agreement with New York, and, as we previously noted, there is
no indication that Mr. Rocktaschel challenged New York’s increase of his registration period in 2006
or any time thereafter. See Rocktaschel, slip op. at 2.


                                                 5
duration of his registration obligation, we conclude that PSP is entitled to summary
relief on this claim.
                        3. Due Process and Right to Reputation
      Finally, PSP asserts that Mr. Rocktaschel’s claims that SORNA II’s registration
requirements violate his due process rights and his right to reputation fail because he
has offered no evidence to support either claim. In his Reply to the Application for
Summary Relief, Mr. Rocktaschel does not dispute these averments. See Rocktaschel
Reply to Appl. for Summ. Relief at 2. Rather, he asserts that he did not seek to present
evidence on these claims because of this Court’s December 11, 2020 Memorandum
and Order, wherein his registration obligation was “agreed and settled,” and he
expressly declined to file a responsive brief addressing these issues for the same reason.
Id. Thus, we conclude that, in light of these responses, Mr. Rocktaschel has apparently
abandoned his due process and reputation claims.
                                      Conclusion
      Accordingly, because we conclude that PSP’s right to relief is clear and no
material issues of fact are in dispute, we grant PSP’s Application for Summary Relief
and dismiss Mr. Rocktaschel’s Amended Petition for Review.

                                          ____________________________
                                          ELLEN CEISLER, Judge




                                            6
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kevin D. Rocktaschel,               :
                 Petitioner         :
                                    :
      v.                            : No. 586 M.D. 2017
                                    :
The Pennsylvania State Police       :
of the Commonwealth of              :
Pennsylvania,                       :
                  Respondent        :



                                  ORDER

      AND NOW, this 27th day of May, 2022, we hereby GRANT the Application
for Summary Relief filed by the Pennsylvania State Police of the Commonwealth of
Pennsylvania and DISMISS the Amended Petition for Review filed by Kevin D.
Rocktaschel.

                                       ____________________________
                                       ELLEN CEISLER, Judge